Citation Nr: 0700096	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition and, if so, whether service connection is now 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1970 to April 
1979 and from October 1981 to September 1993.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2003 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The reopened claim for service connection for a low back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1994 rating decision denied the claim 
for service connection for a low back condition on the basis 
that no residuals were found on VA examination.  

2.  Additional evidence submitted since March 1994 on the 
issue of service connection for a low back condition is new 
and material as it includes medical evidence that raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's March 1994 decision denying service connection 
for a low back condition is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (1993).

2.  The evidence added to the record subsequent to the RO's 
March 1994 rating decision is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for a low back condition, it is the Board's 
conclusion that it is not precluded from now adjudicating the 
question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks to establish service connection for a low 
back condition.  The RO declined to reopen the claim and 
continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the Muskogee, Oklahoma, RO in March 1994 
denied the veteran's claim for entitlement to service 
connection for a low back condition on the basis that no 
residuals were found on VA examination.  The RO notified the 
veteran of this decision by letter dated March 11, 1994, and 
although the veteran testified in September 2006 that he had 
filed a notice of disagreement (NOD), the record does not 
reflect that he did so.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.302(a) (1993) (a NOD shall be filed 
with the agency of original jurisdiction (AOJ) within one 
year from the date that the agency mails notice of the 
determination).  An unappealed determination of the AOJ is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in December 2001 and this 
appeal ensues from the Roanoke, Virginia, RO's March 2003 
rating decision, which declined to reopen the claim and 
continued the previous denial.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  If the claimant can thereafter present new and 
material evidence, however, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Evidence before the RO in March 1994 included the veteran's 
service medical records, which contain several references to 
complaints of back pain.  See October 1983, January 1988 and 
April 1991 health records.  Although clinical evaluation of 
the veteran's spine was normal at the time of his retirement 
from service, he did report trouble with recurring back pain.  
See undated reports of medical history and examination.  The 
evidence of record also included a November 1993 VA 
compensation and pension (C&P) joints examination, during 
which the veteran described some infrequent, minimal low back 
pain.  Physical examination revealed normal spinal curvature, 
no tenderness to punch over the vertebrae, no muscle spasm, 
and full range of motion throughout the back without pain.  
In pertinent part, an impression of chronic lumbosacral 
strain, by history, intermittently symptomatic, minimal, was 
made.  

Evidence of record since the RO's March 1994 decision 
includes a February 2004 Magnetic Resonance Imaging (MRI) of 
the lumbar spine without contrast, which revealed mild right 
posterior paracentral disc protrusion at L2/L3, mildly 
effacing the thecal sac; mild broad-based right posterior 
paracentral disc protrusion at L1/L2, mildly effacing the 
thecal sac; and moderate foraminal narrowing bilaterally at 
L5/S1 related to degenerative facet disease.  This record is 
considered new, as it was not of record when the RO issued 
its March 1994 rating decision.  It also raises a reasonable 
possibility of substantiating the claim, and is thus 
considered material.  More specifically, it indicates that 
the veteran currently suffers from disc protrusion and 
degenerative facet disease in the lumbar spine area.  Having 
found that new and material evidence has been presented since 
the last final denial, the claim for entitlement to service 
connection for a low back condition is reopened for review on 
the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for a low back condition is 
reopened.  To this extent only, the appeal is granted.


REMAND

The veteran contends that he injured his low back after 
falling out of a tree while stationed at Fort Gordon, 
Georgia.  See September 2006 hearing transcript.  A January 
2004 statement from his daughter reports that she was 
visiting the veteran in December 1987 when he fell 
approximately seven feet to the ground from a deer stand.  
She indicates that the veteran landed on his back and has 
complained about back pain since that time.  See statement 
from A. Robinson.  

The veteran reports receiving post-service treatment for his 
low back at the VA clinic in Fort Sill, Oklahoma between 1995 
and 1998; from the VA Medical Center (VAMC) in Oklahoma 
between November 1993 through 1997; and from the VAMC in 
Hampton Roads in early 2002.  See December 2003 statement in 
support of claim.  Exhaustive efforts were made to obtain the 
records from Oklahoma, but VA ultimately determined that the 
records were unavailable and that further attempts to obtain 
them would be futile.  See July 2005 interoffice memorandum.  
It does not appear, however, that records from the VAMC in 
Hampton Roads were requested.  The RO should do so.  

A December 2003 letter from Dr. S.S. Loxley reports that the 
veteran was referred to him following an automobile accident 
in November 2003.  Dr. Loxley indicates that the veteran 
suffered injuries to his neck, shoulders, upper and lower 
back, left foot and left ankle as a result of the accident.  
He opined that it was more likely than not that the condition 
now presenting itself was caused by or aggravated by a 
service-connected injury and/or illness.  No rationale was 
provided.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  Based 
on the evidence as a whole, a medical examination is 
necessary for the purpose of ascertaining the current low 
back disability diagnosis or diagnoses, and for an opinion on 
whether any current diagnosis is related to service.  This is 
particularly important given the in-service complaints of low 
back pain and the post-service medical evidence indicating 
that the veteran suffers from disc protrusion and 
degenerative facet disease in the lumbar spine area.  The 
veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VAMC in Hampton Roads.

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current low back 
disability diagnosis or diagnoses.  For 
each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
is related to service.  The examiner 
should explain the reason(s) for the 
opinion(s).  The claims folder should be 
made available to the examiner for 
review.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an 
updated supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


